Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the cross-section views A-A in Fig. 2(A) and B-B in Fig. 9(A) should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view (MPEP 1.84(h)(3)).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “the internal pressure of the medical device container is set to a value …” is vague and indefinite because there are insufficient structures in the claims to support such phrase.  How is the internal pressure set to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The German Bibliographic data No. DE10301386 to Heinz et al. (hereinafter Heinz).  Heinz discloses a medical device container comprising a container body (1) having an opening portion (a) at the upper portion, a holder (2) placed in the container body for holding at least one medical device (3), and a gas non-permeable film (4; [0016]) for sealing the opening portion.  Heinz further discloses if a negative pressure is produced in the interior of the closed medical device container, the gas non-permeable film and the container body are bulging inwardly which is considered equivalent to the internal pressure of the medical device container is set to a value which is less than the atmospheric air pressure as claimed ([0026]-[0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz in view of The Japanese Bibliographic data No. JPH01164368 to Kawazu (hereinafter Kawazu).  
As to claim 2, Heinz discloses the medical device container as above having most of the limitation of the claim and further discloses if a negative pressure is produced in the interior of the closed medical device container, the gas non-permeable film and the container body are bulging inwardly ([0026]-[0027]).  However, Heinz fails to show the gas non-permeable film contacts the medical device and/or the holder at the negative pressure.  Kawazu shows a medical device container comprising a container body (1) having an opening portion at the upper portion and a film (3) for sealing the opening portion.  Kawazu further shows when the internal pressure of the medical device container becomes lower than atmostpheric pressure to bring the medical device container to a negative pressure state, the film is depressed toward the bottom surface of the container body and the film contacts the contents disposed within the container body (see CONSTITUTION & Fig. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Kawazu to modify 
As to claims 3 and 4, to the extent that the medical device container of Heinz fails to show the ratio α/L is set to 0< α/L≤0.15 and the ratio M1/M2 is set to 0.70≤M1/M2≤0.99 as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device container of Heinz so the medical device container is constructed with the ratio α/L is set to 0< α/L≤0.15 and the ratio M1/M2 is set to 0.70≤M1/M2≤0.99 as claimed because the selection of the specific ratios would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase the rigidity of the holder for holding the medical device.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736